The general principles upon which this case depends, are simple and plain. Where one of several defendants against whom there is a joint judgment, pays to the other party the entire sum due, the judgment becomes thereby extinguished, *Page 398 
whatever may be the intention of the parties to the transaction. It is not in their power, by any arrangement between them, to keep the judgment on foot for the benefit of the party making the payment. If, therefore, in such a case, the latter take an assignment to himself, or, unless under special circumstances, even to a third person for his own benefit, the assignment is void and the judgment satisfied.
It is equally clear, that if the money be paid, not by one who is a party to the judgment and liable upon it, but by some third person, the judgment will be extinguished or not, according to the intention of the party paying.
The taking of an assignment, whether valid or void, affords under all circumstances, unequivocal evidence of an intention not to satisfy the judgment.
Let us apply these principles then to the present case.
If the whole sum due had been paid by the defendant, Jacob H. Vanderbilt, any assignment taken with a view to keeping the judgment on foot, whether taken to Vanderbilt himself, or to any other person, would have been void. If taken to a third person, the legal presumption would be that it was taken for his benefit, because no other person would have any interest in maintaining it. It would make no difference in the result, whether the sum paid or advanced was in cash or by a promissory note. If accepted upon the judgment, the effect would be the same in either case; and the assignment would be evidence of such acceptance.
On the other hand, if the entire sum due upon the judgment had been paid by Cornelius Vanderbilt, either in cash or by note, and an assignment taken at the same time, the judgment would remain in force for the benefit of the party making the payment; and it would make no difference whether the assignment was taken in the name of such party, or of any other person. If taken in the name of a third person, the law would of course presume, without any extrinsic proof on the subject, that it was taken for the benefit of the party paying, and the only one for whom it could be legitimately taken. *Page 399 
Now then let us suppose that the payment had been made by Jacob and Cornelius jointly, one paying a part and the other a part; that an assignment had been at the same time taken to a third person, and that we had no proof other than what might be inferred from the circumstances, for whose benefit the assignment was taken. If taken for the benefit of Jacob, it would be void and the judgment extinguished, but if for the benefit of Cornelius, it would be valid, although the judgment would still be satisfied to the extent of the payment made by Jacob. What, under these circumstances, would be the legal presumption as to the object of the assignment?
Is there any doubt, that the law would presume it to have been made for a legitimate purpose, rather than one which would make it illegal and void? Of course there can be none.
This is not that case; but does not the same principle clearly apply? Cornelius Vanderbilt did not actually pay any portion of the judgment; but he became contingently liable to pay it, and an assignment of the judgment to protect him against this liability, was just as legitimate and proper, as it would have been to indemnify him for money paid.
Here then is an assignment made, evincing an evident intention not to satisfy the judgment, but to keep it in force for the benefit of somebody. It was perfectly equitable and just, as well as legal, that it should be kept in force as to the defendants who had paid nothing upon it, for the benefit of one who had made himself liable in a certain contingency to pay it. What then must be the legal presumption as to the object of the assignment? Since the law, as we have seen, always presumes a lawful rather than an unlawful intent, it would seem very clear, that in the absence of any evidence to the contrary, it must be assumed that the assignment in this case was taken for the just, proper and legitimate purpose of protecting Cornelius Vanderbilt against the liability which he had assumed. The omission, therefore, of any finding at special term, as to the purpose and object for which the assignment was taken, becomes a matter of no moment. *Page 400 
If these views are correct, the judgment of the Supreme Court, both at the general and special terms, should be reversed and there should be a new trial, with costs to abide the event.
All the judges concurring,
Judgment reversed, and new trial ordered.